Title: Thomas Jefferson to Elisha Ticknor, 5 July 1815
From: Jefferson, Thomas
To: Ticknor, Elisha


          Sir  Monticello July 5. 15.
          I had the pleasure of possessing here for a short time your son Mr George Ticknor, a little before his departure for Europe; and expressing my intention of importing some books, he was so kind as to offer his service in looking out for the best editions. his perfect knolege of the subject rendered the offer too advantageous to me not to be accepted thankfully. on his return to Boston he informed me he had changed his purpose of going direct to Paris, and should first go to London; and that there might be no danger of my letter’s miscarrying from this circumstance, he recommended to me to put it under cover to yourself, who, he observed, would know his address in London, and would be so good as to forward it to him at that place. on this encouragement from him, I have taken the liberty of inclosing a letter to your address, with the request to forward it to him at London, having sent a duplicate thro’ the Secretary of State to be delivered to him in Paris. for presuming to propose this trouble to you, I hope you will find my excuse in the friendship of your son: and I cannot pass over the occasion of congratulating you on the possession of such a son. his talents, his science, and excellent dispositions must be the comfort of his parents, as they are the hope of his friends & country; and to those especially who are retiring from the world & it’s business the virtues and talents of those who are coming after them, are a subject of peculiar gratification. Be pleased to accept the assurance of my great respect and consideration.
          Th: Jefferson
        